Citation Nr: 0016095	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  95-18 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1978 to March 
1981.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1995 rating decision of the RO.  

In February 1998, the Board remanded this matter for 
additional development of the record.  



REMAND

As noted hereinabove, the Board remanded this matter for 
additional development of the record in February 1998.  At 
that time, it was specifically noted that the veteran had 
testified at a personal hearing conducted in August 1995 at 
the RO that he had been informed by a department head at the 
Fayetteville VA Medical Center that his psychiatric condition 
had had its onset in service.  

Accordingly, the RO was directed to request the veteran to 
submit any medical evidence which tended to support his 
position that any current innocently acquired psychiatric 
disability had its clinical onset in service, to include a 
statement from the VA physician who had allegedly attributed 
his current psychiatric condition to service.  

After reviewing the correspondence associated with the file, 
it is apparent that the RO failed to comply with the above 
directives of the February 1998 Remand.  The Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where compliance with the remand orders 
of the Board or the Court has not been achieved, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Furthermore, the Board notes that, in correspondence dated in 
May 1999, the veteran indicated that he had received 
psychiatric counseling in 1981 while residing in Panama City, 
Florida.  Copies of treatment reports associated with this 
counseling have not been obtained.  

In light of the foregoing, the Board is REMANDING this matter 
for the following actions:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for a 
psychiatric condition since service, to 
include any treatment received by the 
veteran in 1981 in Panama City.  He 
should once again be asked to submit any 
medical evidence that tends to support 
his position that he has current 
innocently acquired psychiatric 
disability which had its clinical onset 
in service, or is otherwise due to 
disease or injury which was incurred in 
or aggravated by service.  This should 
include requesting the veteran to provide 
a statement from the VA physician who had 
attributed his current psychiatric 
condition to service.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.  Any 
documents received by the RO should be 
associated with the claims folder.  

2.  After the development requested 
hereinabove has been completed, the RO 
should again review the veteran's claim.  
If it is determined that the claim is 
well grounded, the RO should undertake 
all appropriate development, including 
affording the veteran a VA medical 
examination.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




